Citation Nr: 1528606	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from December 1992 to November 1995.  He subsequently served in the Oklahoma Army National Guard from December 1995 to November 2000, including a period of National Guard training from July 13, to July 22, 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left ankle disability and granted service connection for bilateral hearing loss, assigning a 0 percent rating effective September 24, 2012.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he injured his left ankle in August 1996 during Annual Training while in the Oklahoma National Guard.  A February 2015 MRI of the left ankle indicates pathology suggesting a probable "chronic tear involving the anterior talofibular ligament."  Service personnel records show that the Veteran served in the National Guard from December 1995 to November 2000; however, the incident is not otherwise documented in the record.  The Veteran did submit a statement from a fellow service-member who indicated that he witnessed the Veteran roll his ankle three times in one night during the summer camp of 1996, and that he had to sit out the remainder of the two week training due to his injury. 

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).  It is unclear whether that standard has been met with respect to the period of National Guard service in Juluy 1996.

Accordingly, further development is necessary to properly address the theory of entitlement that the Veteran sustained a left ankle injury based on National Guard service.

The Veteran also contends that his bilateral hearing loss is more severe than was shown by his prior VA examination.  Specifically, he contends he has difficulty with conversations and listening to the television.  He reported having to see a person's face to better hear what is being communicated and indicated that it is harder to hear women and children because they speak in higher tones.  In February 2014 and February 2015, two co-workers submitted statements indicating that the Veteran has difficulty hearing while working.  He was last examined by VA to assess his hearing loss in March 2013.  Given this allegation of worsening, a contemporaneous examination to assess the severity of his hearing loss is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated (to the present) clinical records of all evaluations and treatment (VA and/or private) the Veteran has received for his left ankle and hearing loss.  He must assist in this matter by identifying all providers and furnishing releases for VA to secure records from all private providers.

2.  Arrange for verification of the period of the Veteran's National Guard service when he alleges he injured his left ankle.  Specifically, determine whether the Veteran's service in July 1996 was federalized service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §3.6(c), (d)).  Efforts should include a request of earnings records from the Defense Finance and Accounting Service (DFAS) that indicate the appellant's duty status for active duty, ACDUTRA and INACDUTRA.  Thereafter prepare a memorandum for the record specifying whether such period of National Guard service have been determined to be qualifying for VA benefits.   

3.  If the development ordered above confirms that the Veteran was on federalized service when he alleges he injured his left ankle, arrange for an examination of the Veteran to determine the nature and likely etiology of his left ankle disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record (noting which if any periods of National Guard service are qualifying for VA benefits), the examiner should provide opinions that respond to the following:

Is it at least as likely as not that the Veteran's left ankle disability is related to his service, to include both his active duty service and all periods of federalized National Guard service?

The examiner must explain the rationale for all opinions, to specifically include consideration of the lay statements of record. 

4.  Arrange for the Veteran to be examined by an appropriate provider to assess the severity of his bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should consider and discuss the Veteran's lay statements as to the severity of his hearing loss.

A complete rationale for any opinions offered should be provided.

5.  Then review the record and readjudicate the claims on appeal.  If either remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




